DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Status of Claims
Claims 1-4, 6-7 and 9-15, filed on 03/21/2022, are under consideration. Claims 1-4, 6-7 and 9-15 are amended and claims 5 and 8 are canceled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Harry Shubin on 06/27/2022.
The claims are amended as follows: 
Claim 1, step c. line 3:  	“stream corresponding to a first[[,]],]] part of the liquid fraction, which is conveyed to a”.
Claim 7, line 2:		“comprises from [[2]] 4 to 10 gas/liquid reactors.”

Response to Arguments
Applicant’s arguments, see pg. 7-11, filed 03/21/2022, with respect to obviousness rejection of the claims over Kreischer have been fully considered and are persuasive.  The 35 USC §103 rejections of the claims are withdrawn. 
Applicants point out that Kreischer does not teach or suggest bringing the homogeneous catalyst system in contact with ethylene by introducing ethylene into the lower part of the reaction chamber of each the N reactors with the exception of the last reactor in the cascade. Applicants argue that the claimed process is not obvious because it provides improved ethylene conversion while maintaining high alpha olefin oligomer selectivity (see instant Example 4 and Fig. 4). This argument is found persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a search of pertinent prior art did not locate a teaching or suggestion for a method to oligomerize ethylene to linear alpha olefins in cascade reactors have N gas/liquid reactors said method comprising:
1) bringing the homogeneous catalyst system in contact with ethylene by introducing ethylene into the lower part of the reaction chamber of each the N reactors with the exception of the last reactor in the cascade, and
2) withdrawing a liquid fraction in the lower part of the reaction chamber of the reactor n, the liquid fraction being separated into two streams: a first stream which is conveyed to a heat exchanger for cooling and is returned to the top of the corresponding reactor, and a second stream of the liquid fraction which constitutes the liquid feedstock of the following reactor n+1 in the cascade.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772